Title: The American Commissioners to Comic, Veuve Mathurin & fils, 30 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Cornic, Veuve Mathurin, & fils


Gentlemen
Paris Decemr 30 1777
We have to thank you for the Account you gave us of Capt. Johnson’s Escape and should have acknowledged the same sooner but were in hopes it would have been confirmed by his Arrival, but unhappily your Intelligence was premature and he unhappily remains still a prisoner. In Behalf of Doctr. Franklin and Self I am with much respect Your most Obedient and very humble Servant.
Vve Mon Cornic & Mn Fils
